DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 11/2/2021, in which claim 1 and 14 was amended, and claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	Claims 1, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kleindienst et al (US 2017/0147585 A1), in view of Galatzer et al (US 2018/0107740 A1)
As per claim 1, Kleindienst et al (US 2017/0147585 A1) discloses,
A computer-implemented method for scoring combined search results (para.[0020]; “sets of search results may be combined to produce a single set of search results in descending or ascending order based on one or more scores (e.g., a confidence score produced by a classifier) associated with each of the search results”).
comprising: (a) performing a plurality of individual searches on data objects stored in a relational database to generate an individual search result for each of the plurality of individual searches (para.[0030]; “Content repository 100 stores content portion 101, which includes illustrative article 110, and content portion 102, which includes illustrative articles …..a search of content repository 100 using the hybrid approach described herein may perform an unsupervised search of content portion” and para.[0044]; “each search may produce one or more search results”). 
wherein the data objects are stored in defined fixed data structures in the relational database (para.[0007]; “content repository storing content relating to the operation of a motor vehicle”).
and wherein each individual search result comprises a given subset of the data objects (para.[0028]; “titles or abstracts or some other shorthanded identifier of multiple search results may be provided and the user may select one or more results that the user desires”).
(b) combining the plurality of individual search results to generate a combined search result (para.[0044]; “one or more scores associated with one or more search results are used to produce a combined set of search results”  and para.[0048]; “Search results generated by each type of search may subsequently be combined into a single set of search results”).
wherein the combined search result comprises a combined subset of the data objects (para.[0038]; “one or more search results that comprise information identifying content in the content repository”).
	Kleindienst does not disclose determining and assigning a weight value for each of the plurality of individual searches for calculating scores associated with the combined subset of the data objects, and (d) presenting the combined search result to a user on a graphical user interface, wherein the combined search result comprises the scores associated with the combined subset of the data objects, wherein a score associated with a data object from the combined subset of the data objects is calculated as a weighted sum based at least in part on the weight value assigned to a given individual search and a count of the data object showing in the combined subset of the data objects.
	However, Galatzer et al (US 2018/0107740 A1) in an analogous art discloses,
(c) determining and assigning a weight value for each of the plurality of individual searches for calculating scores associated with the combined subset of the data objects  (para.[0051]; “each service generates a corresponding query result set that includes a list of artifacts (e.g., documents, etc.) that were determined by the service to match the query (e.g., by a string matching algorithm, semantic matching, etc.), and were ranked (e.g., by alphabetical order, by string matching, by a relevance to query 114 determination such as by using a weighting scheme”). 
and (d) presenting the combined search result to a user on a graphical user interface (para.[0064]; “generate a merged query result set 412 based thereon, which may be received by UI manager 416 to be displayed in user interface 418 to a user”).
wherein the combined search result comprises the scores associated with the combined subset of the data objects (para.[0068]; “merged query set generator 406, with reference to the comparer function of Table 6. As shown in Table 6, the relevance score of Doc 205 (7.6) is greater than the relevance score of Doc 110 (5.9), and therefore Doc 205 is entered in merged query result set 412 as the highest ranked query result”). 
wherein a score associated with a data object from the combined subset of the data objects is calculated as a weighted sum based at least in part on the weight value assigned to a given individual search and a count of the data object showing in the combined subset of the data objects (para.[0065]; “generate merged query result set 412 by aggregating all of the query results of the received query result sets” and para.[0066]; “performing pair-wise compares of query result sets of query result sets, or comparing more than two query result sets at a time. In each case, the highest ranked query results of the query result sets being compared are compared to each other”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Galatzer into Kleindienst to merge search result obtain from different services while maintaining the relevance score of each object in the search result for enable user to view individual search result by their relevance in case a need arise.

As per claim 5, the rejection of claim 1 is incorporated and further Kleindienst et al (US 2017/0147585 A1) discloses,
wherein the weight value is determined in response to input from the user (para.[0043]; “where a first search result is judged to be more relevant to a search query than a second search result, the first search result may be associated with a score higher than a score associated with the second search result”).  

Claim 14 is a system claim corresponding to method claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

6.	Claims 2 – 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kleindienst et al (US 2017/0147585 A1), in view of Galatzer et al (US 2018/0107740 A1), and further in view of Soni et al (US 2017/0308552 A1).
As per claim 2, the rejection of claim 1 is incorporated, Kleindienst et al (US 2017/0147585 A1) and Galatzer et al (US 2018/0107740 A1) does not specifically disclose wherein the scores associated with the combined subset of the data objects are stored in the relational database in the defined fixed data structures.
	However, Soni et al (US 2017/0308552 A1) in an analogous art discloses,
wherein the scores associated with the combined subset of the data objects are stored in the relational database in the defined fixed data structures (para.[0034]; “search results and corresponding scores are correlated and stored in a data structure for search results 166' that search results ranking module 166 maintains”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate storage of search result in correlation with their score of the system of Soni into the combine teaching of Kleindienst and Galatzer to accurately combine the search result by using the associated score to organized the combine search result for providing most relevant information to the user.

As per claim 3, the rejection of claim 2 is incorporated and further Soni et al (US 2017/0308552 A1) disclose
wherein at least one of the defined fixed data structures is configured to store definitions of properties of the scores, wherein the properties of the scores comprise at least a scoring value, a timestamp, and indication of contribution of an individual search (para.[0034]; “search results and corresponding scores are correlated and stored in a data structure for search results 166' that search results ranking module 166 maintains”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate storage of search result in correlation with their score of the system of Soni into the combine teaching of Kleindienst and Galatzer to accurately combine the search result by using the associated score to organized the combine search result for providing most relevant information to the user.
  
As per claim 4, the rejection of claim 3 is incorporated and further Kleindienst et al (US 2017/0147585 A1) discloses,
comprising sorting the combined search results by one or more of the properties of the scores (para.[0044]; “one or more of these scores may be used, at least in part, to determine an order of the combined set of search results”).  

Claim 15 is a system claim corresponding to method claim 2, and rejected under the same reason set forth in connection to the rejection of claim 2 above.

7.	Claims 6 – 9, 12, and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kleindienst et al (US 2017/0147585 A1), in view of Galatzer et al (US 2018/0107740 A1), and further in view of Lee (KR 2012-0057786 A)
As per claim 6, the rejection of claim 1 is incorporated, Kleindienst et al (US 2017/0147585 A1) and Galatzer et al (US 2018/0107740 A1) does not specifically disclose wherein the weight value is automatically determined based on historical data.
	However, Lee (KR 2012-0057786 A) in an analogous art discloses,
wherein the weight value is automatically determined based on historical data (pg.6 lines 23 – 25; “relative weight with respect to a predetermined information inclusion criterion for arranging the search list most accurately may be given through comparison with other sorting criteria…. the search terms and the matching degree, the number of clicks on the search results”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate sorting of search result based on different criteria of the system of Lee into the combine teaching of Kleindienst and Galatzer to cater for various condition that may assist in organizing the search result, thereby providing user with necessary option to sort the search result.

As per claim 7, the rejection of claim 6 is incorporated and further Lee (KR 2012-0057786 A)
wherein the weight value is determined using an algorithm trained on the historical data (pg.6 lines 23 – 25; “relative weight with respect to a predetermined information inclusion criterion for arranging the search list most accurately may be given through comparison with other sorting criteria…. the search terms and the matching degree, the number of clicks on the search results”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate sorting of search result based on different criteria of the system of Lee into the combine teaching of Kleindienst and Galatzer to cater for various condition that may assist in organizing the search result, thereby providing user with necessary option to sort the search result.

As per claim 8, the rejection of claim 6 is incorporated and further Kleindienst et al (US 2017/0147585 A1) discloses,
wherein the weight value is determined without user input (para.[0043]; “one or more search results are assigned associated scores that indicate a predicted relevance of a corresponding search result”).  

As per claim 9, the rejection of claim 1 is incorporated, Kleindienst et al (US 2017/0147585 A1) and Galatzer et al (US 2018/0107740 A1) does not specifically disclose wherein the combined search result further comprises a timestamp associated with each of the scores and one or more of individual searches contributing to each score.
	However, Lee (KR 2012-0057786 A) in an analogous art discloses,
wherein the combined search result further comprises a timestamp associated with each of the scores and one or more of individual searches contributing to each score (pg.6 lines 23 – 25; “the search terms and the matching degree, the number of clicks on the search results, the difference between the creation date of the search results and the search date”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate sorting of search result based on different criteria of the system of Lee into the combine teaching of Kleindienst and Galatzer to cater for various condition that may assist in organizing the search result, thereby providing user with necessary option to sort the search result.

As per claim 12, the rejection of claim 9 is incorporated and further Lee (KR 2012-0057786 A)
further comprising sorting the combined search result according to respective values of the scores or the respective timestamps of the scores (pg.6 lines 23 – 25; “the search terms and the matching degree, the number of clicks on the search results, the difference between the creation date of the search results and the search date”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate sorting of search result based on different criteria of the system of Lee into the combine teaching of Kleindienst and Galatzer to cater for various condition that may assist in organizing the search result, thereby providing user with necessary option to sort the search result.

Claims 16, 17, and 18 are system claim corresponding to method claims 6, 9, and 12 respectively, and rejected under the same reason set forth in connection to the rejection of claims 6, 9, and 12 respectively above.

8.	Claims 10 – 11 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kleindienst et al (US 2017/0147585 A1), in view of Galatzer et al (US 2018/0107740 A1), and further in view of Li (US 2014/0136517 A1)
As per claim 10, the rejection of claim 1 is incorporated, Kleindienst et al (US 2017/0147585 A1) and Galatzer et al (US 2018/0107740 A1) does not specifically disclose wherein the scores are presented in a histogram on the graphical user interface.
	However, Li (US 2014/0136517 A1) in an analogous art discloses,
wherein the scores are presented in a histogram on the graphical user interface (Fig.7).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate graphical presentation of search result of the system of Li into the combine teaching of Kleindienst and Galatzer to depict the search result in a form that allow user to easily understand the search result and for comparing other elements in the search results

As per claim 11, the rejection of claim 10 is incorporated and further Li (US 2014/0136517 A1)
wherein the histogram comprises a plurality of buckets pre-determined by the user (Fig.8).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate graphical presentation of search result of the system of Li into the combine teaching of Kleindienst and Galatzer to depict the search result in a form that allow user to easily understand the search result and for comparing other elements in the search results

Claims 19 and 20 are system claim corresponding to method claims 10 and 11 respectively, and rejected under the same reason set forth in connection to the rejection of claims 10 and 11 respectively above.

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kleindienst et al (US 2017/0147585 A1), in view of Galatzer et al (US 2018/0107740 A1), and further in view of Wight et al (US 2003/0131021 A1)
As per claim 13, the rejection of claim 1 is incorporated, Kleindienst et al (US 2017/0147585 A1) and Galatzer et al (US 2018/0107740 A1) does not specifically disclose wherein the defined fixed data structures comprise: a first data structure, stored in a memory, comprising a definition of data sets in a relational database, wherein a definition of a data set comprises a unique data set identifier and a set name; a second data structure, stored in the memory, comprising definitions of properties of objects in the relational database, wherein a definition of a property comprises a unique identifier of the property and a data set identifier, from the first data structure, the property is assigned to; a third data structure, stored in the memory, comprising definitions of objects of the data sets in the relational database, wherein a definition of an object comprises a unique object identifier and a data set identifier, from the first data structure, the object is assigned to; a fourth data structure, stored in the memory, comprising definitions of object values of the data sets in the relational database, wherein a definition of object value comprises an object identifier, from the third data structure, and a property of the data set, from the second data structure, the object value being assigned to; a fifth data structure, stored in the memory, comprising definitions of relations of data sets in the relational database, wherein a definition of a relation comprises a unique identifier of the relation and a name of the relation; and a sixth data structure, stored in the memory, comprising definitions of objects relations between the objects in the relational database, wherein a definition of an object relation associates a relation, from the fifth data structure, with two object identifiers from the third data structure 38 11674862_i.docxwherein the defined fixed data structures further comprise a seventh data structure, stored in the memory, comprising definitions of set relations between data sets in the relational database, wherein a definition of a set relation associates a relation, form the fifth data structure, with two set identifiers from the first data structure.
	However, Wight et al (US 2003/0131021 A1) in an analogous art discloses,
wherein the defined fixed data structures comprise: a first data structure, stored in a memory, comprising a definition of data sets in a relational database, wherein a definition of a data set comprises a unique data set identifier and a set name (para.[0011]; “configuring a database system to store information regarding a plurality of items ……….establishing a database on a computer system; establishing within the database a first object corresponding to a first item of the plurality of items; generating within the first object at least one field; associating a field identifier with each the field; and storing at least a portion of the information within each the field” and para.[0014]; “a database stored in the memory, a first object in the database corresponding to one item of the plurality of items”).
a second data structure, stored in the memory, comprising definitions of properties of objects in the relational database, wherein a definition of a property comprises a unique identifier of the property and a data set identifier, from the first data structure (para.[0011]; “defining at least one attribute of the plurality of items; creating a field identifier corresponding to each defined attribute of the plurality of items, the field identifiers comprising a set of field identifiers; and wherein the step of generating comprises: obtaining item information regarding the first item” and para.[0014]; “a database stored in the memory, a first object in the database corresponding to one item of the plurality of items”).
 the property is assigned to; a third data structure, stored in the memory, comprising definitions of objects of the data sets in the relational database, wherein a definition of an object comprises a unique object identifier and a data set identifier, from the first data structure (para.[0010]; “Each object contains a number of fields. Each field in each object in the database corresponds to a defined attribute of the products and services to be stored in the database. Preferably, each object contains a field corresponding to an attribute of the product or service stored in that object”).
the object is assigned to; a fourth data structure, stored in the memory, comprising definitions of object values of the data sets in the relational database, wherein a definition of object value comprises an object identifier, from the third data structure, and a property of the data set, from the second data structure (para.[0038]; “a field that holds information about the name of a product is given the field identifier corresponding to product name. Accordingly, all fields having a particular identifier store information and values regarding the same particular attribute of the product”).
the object value being assigned to; a fifth data structure, stored in the memory, comprising definitions of relations of data sets in the relational database, wherein a definition of a relation comprises a unique identifier of the relation and a name of the relation (para.[0042]; “a field identifier corresponding to the attribute of product name is referred to as a "product name field identifier" and a field bearing the product name field identifier is referred to as a "product name field". The information regarding a particular attribute of the particular product, service or other item to which an object relates is stored in a field is referred to interchangeably as "information" or a "value"”).
and a sixth data structure, stored in the memory, comprising definitions of objects relations between the objects in the relational database, wherein a definition of an object relation associates a relation, from the fifth data structure, with two object identifiers from the third data structure 38 11674862_i.docxwherein the defined fixed data structures further comprise a seventh data structure, stored in the memory, comprising definitions of set relations between data sets in the relational database, wherein a definition of a set relation associates a relation, form the fifth data structure, with two set identifiers from the first data structure (para.[0042]; “a field identifier corresponding to the attribute of product name is referred to as a "product name field identifier" and a field bearing the product name field identifier is referred to as a "product name field". The information regarding a particular attribute of the particular product, service or other item to which an object relates is stored in a field is referred to interchangeably as "information" or a "value"”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate database structure that facilitate electronic commerce of the system of Wight into the combine teaching of Kleindienst and Galatzer to create a structure for storing product and the associated relations that can be used to retrieve the product, thereby providing robust mean of accessing product stored in database.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156


1/12/2022